United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3484
                        ___________________________

                               Billy Ray Turner, Jr.

                      lllllllllllllllllllllPetitioner - Appellant

                                          v.

                                    Jay Cassady

                      lllllllllllllllllllllRespondent - Appellee
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: September 5, 2019
                           Filed: September 12, 2019
                                 [Unpublished]
                                 ____________

Before COLLOTON, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Billy Turner, who was sentenced to 49 years in prison after a Missouri jury
found him guilty of first-degree sodomy and incest, appeals following the district
court’s1 denial of his 28 U.S.C. § 2254 petition. During the section 2254
proceedings, Turner claimed that he was actually innocent and asserted a related
prosecutorial-misconduct claim. On appeal, Turner has moved to submit
supplemental briefing, to strike the State’s brief, and to amend his motion to strike.

       After careful de novo, we conclude that Turner failed to satisfy the standard for
an actual-innocence claim, and that the district court thus did not err in denying his
section 2254 petition. See McCoy v. Norris, 125 F.3d 1186, 1190 (8th Cir. 1997)
(standard of review); see also Schlup v. Delo, 513 U.S. 298, 315-29 (1995) (to
establish gateway actual-innocence claim, petitioner must show that, in light of all
evidence, it is more likely than not that no reasonable juror would have convicted him
given new, reliable evidence). Accordingly, we affirm. We also grant Turner’s
motions to file supplemental briefs and to amend his motion to strike, and we deny
his amended motion to strike.
                         ______________________________




      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri, adopting the report and recommendations of the
Honorable Nannette A. Baker, United States Magistrate Judge for the Eastern District
of Missouri.

                                          -2-